Exhibit 10.2 REPURCHASE AGREEMENT This REPURCHASE AGREEMENT (the “Agreement”) is made as of the 1st day of April, 2010 by and among RAVENWOOD BOURNE, LTD., a Delaware corporation having its offices at 330 Clematis Street, Suite 217, West Palm Beach, Florida, 33401 (the “Company”); CENTURY CAPITAL PARTNERS, LLC, a Florida limited liability company with an address at 330 Clematis Street, Suite 217, West Palm Beach, Florida, 33401 (“Century Capital”); and, CORPORATE SERVICES INTERNATIONAL, INC., a Delaware corporation with an address at 330 Clematis Street, Suite 217, West Palm Beach, Florida, 33401 (“CSI ”). Century Capital and CSI are collectively referred to herein as the “Sellers”. RECITALS WHEREAS, Century Capital and CSI collectively, own an aggregate of 11,200,000 shares (the “Shares”) of the
